Citation Nr: 0809213	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left shoulder tear, 
posterior labrum, also claimed as left shoulder fracture.

2.  Entitlement to service connection for cervical 
radiculopathy C6, C7, left upper extremity, claimed as left 
arm condition.

3.  Entitlement to service connection for cervical myositis, 
claimed as cervical condition.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran's September 2005 notice of 
disagreement, in addition to the above indicated issues, also 
expressed disagreement with a denial of entitlement to 
individual unemployability.  However, as a September 2006 
rating decision granted the veteran's claim of entitlement to 
individual unemployability, such issue is no longer in 
appellate status.

The Board notes that the veteran raised in his claim dated 
March 2005 claims for entitlement to an increased disability 
rating for service-connected asthma and residuals of the left 
wrist fracture. These issues have not yet been developed or 
certified on appeal. Accordingly, they are referred to the RO 
for such further development as may be necessary.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in April 2006 at the San Juan RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a left shoulder 
tear, posterior labrum, claimed as left shoulder fracture; 
cervical radiculopathy C6, C7, left upper extremity; and 
cervical myositis.

In a statement submitted by the veteran dated in August 2005 
and in his testimony before a Decision Review Officer in 
April 2006, the veteran indicated that his back was treated 
at the VA Medical Center in Newington, Connecticut in 1989.  
The veteran also reported in his testimony that he received 
treatment for his back from Dr. M.H. in 2001.  In addition, 
the veteran stated in his testimony that he was treated as 
the U.S. Naval Hospital Roosevelt Roads (NHRR) in 1986.  
These records have not been associated with the claims file 
and there is no indication that an attempt has been made to 
obtain these records.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the 
Board has no discretion and must remand the claims to obtain 
the VA treatment records pertaining to the veteran's 
treatment at the VA Medical Center in Newington, Connecticut 
dated from February 1986 and the records pertaining to the 
veteran's treatment at NHRR in 1986.  The Board must also 
remand the claims for attempts to be made to obtain the 
veteran's treatment records from Dr. M.H. since service.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

To date, the veteran has not been afforded a VA Compensation 
and Pension examination.  The record reveals that the veteran 
has current diagnoses of left shoulder tear, posterior 
labrum, also claimed as left shoulder fracture; cervical 
radiculopathy C6, C7, left upper extremity; and cervical 
myositis.  The veteran asserts, in his statement submitted in 
August 2005, that his shoulder and cervical back pain are 
related to an attempt to lift a toolbox into a squad truck in 
1981 for which he was seen on sick call for lower back pain.  
Accordingly, a remand to afford the veteran a VA Compensation 
and Pension examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Newington, Connecticut from February 1986 
to the present and NHRR treatment records 
pertaining to the veteran dated in 1986, 
and associate them with the claims file.  
After securing the proper authorization, 
request all of the veteran's treatment 
records from Dr. M.H.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.

2.  Following the above, schedule the 
veteran for an examination of his left 
shoulder and cervical spine by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file, with special attention to 
the veteran's treatment during the first 
three years following service, and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's left shoulder condition; 
cervical radiculopathy, C6, C7, left 
upper extremity; and cervical myositis 
and render an opinion as to whether any 
disease or disability found is at least 
as likely as not (50 percent or greater 
possibility) related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal. If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




